Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with THOMAS MILLER on 2/17/2021.
The application has been amended as follows: 
1.	(Currently amended) A monitoring method configured to detect at least one state of a door provided with a locking system, the method comprising an initial learning step during which a mechanical wave sensor measures at least 
a first reference signal corresponding to a mechanical wave signal propagated in the door while the locking system of said door is actuated according to a locking action, and a second reference signal corresponding to a mechanical wave signal propagated in the door while the locking system of said door is actuated according to an unlocking action, where this method comprises at least the following subsequent steps during use of the door: 
at least one measurement step during which said mechanical wave sensor measures a mechanical wave signal corresponding to a mechanical wave propagated in the door; 

according to the result of said comparison, a determination is made if the door is in a locking state or an unlocking state.

2. 	(Currently Amended) A monitoring device configured to detect at least one state of a door provided with a locking system, this device comprising:
at least one mechanical wave sensor, configured to measure a mechanical wave signal corresponding to a mechanical wave propagated in the door; 
a memory, configured to store at least a first reference signal corresponding to a mechanical wave signal propagated in the door while the locking system of said door is actuated according to a locking action, and a second reference signal corresponding to a mechanical wave signal propagated in the door while the locking system of said 2Docket No.: 28944/50498 door is actuated according to an unlocking action; and
a central unit, configured to carry out a comparison between the first and second reference signals stored in the memory and the mechanical wave signal and to determine if the locking system of the door has been locked or unlocked, and according to the result of said comparison, to determine if the door is in a locking state or an unlocking state.

4, (Currently amended) The monitoring device according to claim 2, wherein the central unit is configured to either be in an active state where it can detect the state of the door, or in a sleep state in which the central unit does not detect the state of the door.

configured to switch into a sleep state at the end of a preset time without receiving a mechanical wave signal.

9. (Currently amended) A system comprising at least one monitoring device according to claim 3 and at least one communication device configured to communicate with the communication interface.
11. (Currently Amended) The system according to claim 10, further comprising a server suited for remotely communicating with the communication device and configured to store the first and second reference signal.

13. 	(Cancelled).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a monitoring device, a central unit, a communication interface, one mobile communication unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device, unit, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a monitoring device (see Para. 19) is disclosed in Applicant’s specification as a central unit 6, or "controller 6"; a central unit device (see Para. 19) is disclosed in Applicant’s specification as a microcontroller or a microprocessor; a communication interface (see Para. 37) is disclosed in Applicant’s specification as a short-range radio interface type of Bluetooth, Wi-Fi, Sigfox, LoRa or even Zigbee type; one mobile communication unit (see Para. 42) is disclosed in Applicant’s specification as  a mobile application through which the user can retrieve the data about the state of the door.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


	Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 12, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the method comprising an initial learning step during which a mechanical wave sensor measures at least a first reference signal corresponding to a mechanical wave signal propagated in the door while the locking system of said door is actuated according to a locking action, and a second reference signal corresponding to a mechanical wave signal propagated in the door while the locking system of said door is actuated according to an unlocking action, where this method comprises at least the following subsequent steps during use of the door: at least one measurement step during which said mechanical wave sensor measures a mechanical wave signal corresponding to a mechanical wave propagated in the door; at least one step of comparison during which the first and second reference signals and the mechanical wave signal are compared to determine if the locking system of the door has been locked or unlocked; and according to the result of said comparison, a determination is made if the door is in a locking state or an unlocking state in the context as claimed.

Regarding claims 2-11, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose at least one mechanical wave sensor, configured to measure a mechanical wave signal corresponding to a mechanical wave propagated in the door; a memory, configured to store at least a first reference signal corresponding to a mechanical wave signal propagated in the door while the locking system of said door is actuated according to a locking action, and a. second reference signal corresponding to a mechanical wave signal propagated in the door while the locking system of said 2Docket No.: 28944/50498 door is actuated according to an unlocking action; and a central unit, configured to carry out a comparison between the first and second reference signals stored in the memory and the mechanical wave signal and to determine if the locking system of the door has been locked or unlocked, and according to the result of said comparison, to determine if the door is in a locking state or an unlocking state.in the context as claimed.

The closest prior art of Eakle, JR. (US 20090261973 A1) fails to anticipate or make obvious the claimed invention.
Eakle discloses the sound recognition sensor may be provided with a "training" function which, when activated, will place the sound recognition sensor in a "programming" mode during which time the acoustics/vibrations encountered during the brief learning interval will be stored for later recognition. Upon subsequent verification that the learning mode operation was indicative of the normal door closing sequence, the apparatus will thereafter provide a signal of proper door engagement (Para. 33).
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689